Storrs, J.
From the best consideration which we have been able to give to this case, we are of opinion that the court below erred in instructing the jury, that the effect of the deed from Simons to Weed and others was to deprive said Simons of any right which he then had, to wharf out over the premises demanded. This is clearly so, unless the right to wharf out is inseparable from the upland, so that one can not be conveyed without the other. If we suppose that the demanded premises, instead of flats, were not of such a character as to be governed by any peculiar considerations applicable to flats, there could be no doubt that the effect of the deed to Weed and others would be merely to convey to the grantees the land defined by the lines or limits of that deed. The descriptive part of that deed is as follows: “ Beginning seventy-five feet easterly of the east side of my saw-mill *351building on the edge of the wharf, and running from that point in the direction of the wharf log and wall, directly westerly to within six feet of the main track of the railroad; thence the same distance from the railroad track so far that a line run easterly so far as to be opposite at a right angle, and three and a half rods from the place of beginning, on the edge of the wharf, will enclose twenty-five rods of land.”
It will thus be seen that the premises are not described as abutted or bounded, upon any objects or proprietors, but are simply described as lying within certain lines therein defined, and particularly designated. The deed has been likened to one in which land has been described as bounded on specified objects, such as a highway or wall, in which case, if nothing appears to show a different intention, the land would extend to the middle of such wall or highway. But there being no object upon which any portion of this land is abutted or bounded, there is no likeness in the present case to those which have been alluded to. This is like a deed of a piece of land precisely four rods square, on the north-west corner of a rectangular lot, which of course conveys only the land embraced within lines which would mark out such a quantity of land. And that it was the intention of the grantor in this case, merely to convey the land defined in the deed, and not to extend the rights of the grantees over the flats, between that land and the harbor, is evident from the fact that the grantor adds that he releases all his right and title to the land, and flats, on which the saw-mill stands, which saw-mill extends southerly somewhat beyond the piece of land described in said deed, and to the water power passing through the culverts to said mill, and to the flats and land embracing said culverts, and to the land between the sawmill and railroad; none of the land to which he thus releases his right, being embraced by the premises demanded.
When, therefore, Simons thus particularly defined in his deed the property which he intended thereby to convey, it would be an unwarrantable stretch of construction to hold that he intended to convey anything beyond. The specific designation in the deed of the land conveyed, is tantamount *352to an express exclusion of any other property. Or in other words, there is an absence of any conveyance of property, other than that explicitly described.
The question, then, is whether it is competent for the owner of a piece of upland, to which is attached the right of wharfing out in front of it, over flats adjacent thereto, on which the tide ebbs and flows, and lying between said upland and an arm of the sea, to convey the upland without said right, or the right without said upland. That this may be done we do not entertain a doubt.
In England, the king is the proprietor of the land covered by navigable waters, where the tide ebbs and flows, to high-water mark; which, however, he probably owns as a trustee for the public, for purposes of navigation and commerce, and as such, has the right to convey his proprietary interest, subject to such rights of the public.
In Connecticut, it is now settled that the public, representing the former title of the king, is the owner in fee of such flats up to high water-mark, but that the owner of the upland adjoining such flats becomes entitled, by virtue of his ownership of the upland, to the exclusive right of wharfing out over them, in front of said upland, to the channel of an arm of the sea adjoining such flats. This right of wharfage— which, if in England it were vested in an individual, would be a franchise, being a royal privilege, or branch of the king’s prerogative, subsisting in the hands of a subject — is with us, in the owner of the upland, a franchise, by the definition of that term as applicable here, and constitutes, like other franchises, a species of property, which, like other property, is alienable by the owner. We do not consider that such right of wharfage, or franchise, is an inseparable incident or accessory to the upland, in such a sense that it inheres in, and is a part of, such upland itself, so as to be within the operation of the maxim, “ Accessorium non ducit sed sequitur suum principóle,” and so, therefore, that a grant of the upland necessarily conveys said franchise. It is true that such right of wharfage originates in, and is derived from, the ownership of the adjoining upland, and it was deemed by our courts to *353be attached thereto, undoubtedly from motives of general policy and convenience, and perhaps because in the early settlement of the state the establishment of such a principle would be an inducement to persons owning upland, to erec-t on the adjoining flats, wharves, and other conveniences for the accommodation of commerce, when the colony was unable to build them at its own expense. But this right, being once acquired by this, or whatever means, becomes in our view as separable from the ownership of the adjoining upland, and consequently as alienable by itself, as any other property, right, or franchise. And we can not perceive that a conveyance or reservation of it, by the owner of the upland, is not as valid as the conveyance of a similar right by the king in England to one of his subjects; nor why the exclusive right to erect wharves upon a piece of flats before it has been used for that purpose, is not as alienable by the owner of such right, as it would be after a wharf had been erected upon it; and in the latter case, there is no doubt that the wharf might be conveyed by itself, like other property, or if unconveyed by the owner in his lifetime, would descend to his heirs like other real estate.
It is obviously of no consequence in itself, as it respects the public, whether the right of erecting and maintaining wharves upon such flats, be vested in the owner of the adjoining upland, or in any other person. The public in either case are equally secured, as it respects their right of navigation and commerce. Nor do we perceive any principle of public policy whatever, which requires that such right should be inseparably united with the ownership of the adjoining upland.
The principle which prevails in England, that has been mentioned, in respect to the exclusive ownership of the king in flats, and which is there vested in him as being promotive of the interests of navigation, shows that no public inconvenience can arise from vesting this franchise in a person who is not the owner of the adjoining land.
In Massachusetts also, it is settled that the upland and the flats may be conveyed separately. It is true, that there, *354by virtue of an ancient colonial ordinance, or of an immemorial usage, the owner of upland owns the fee of adjoining flats over which the tide ebbs and flows, to a distance not exceeding one hundred rods from the upland. And being so the owner in fee of said flats, there is no more legal objection to his disposing of any portion of them, than of any other land. But we adduce it to show that there is nothing in the nature or character of such flats, and no principle of public policy, which forbids their practical separation from the upland to which they are adjacent, or consequently the independent exercise, by the owner of them, of any peculiar rights to which they may be made subservient.
And in point of fact, we know that nothing is more usual in this state, than the ownership of wharf property, disconnected from that of the upland adjoining. Upon this point, therefore, we are of opinion that there was an error in the charge of the court below, and that the plaintiff is entitled to a new trial. See 3 Kent Com., 421, 5th ed. Bowman's Lessees v. Wathan, 2 McLean R., 376. Charles River Bridge v. Warren Bridge, 11 Pet., 638. Cincinnati v. White, 6 Pet., 431. Barclay v. Howell, 6 Pet., 498. New Orleans v. U. States, 10 Pet., 662. Gould v. Hudson River R. R. Co., 2 Selden, 522. 6 Dana, 43.
A rule was laid down by the judge below to the jury, prescribing the mode of determining the limits within which the owners of upland have a right to wharf out in front thereof, on flats, over which the tide ebbs and flows, lying between such land and navigable arms of the sea. We refrain from determining what that rule in any ¿ase should be, because this case is so presented to us, on the motion, that it is impossible to foresee that any particular rule which we might adopt, would be applicable to the facts as they may ultimately appear on a future trial. We prefer that another trial should disclose, more definitely than the last, the shape of the upland flats, and arm of the sea, and their relative position to each other.
We would only remark in conclusion, that although the general right of a proprietor of upland to wharf out in front *355of such land, in public waters, was correctly stated in the charge below, the rule, which was then laid down for the purpose of regulating the exercise of such right, was not, in our opinion, stated with sufficient definiteness and precision, and left it too much to be determined, according to what might, in the opinion of the jury, be a fair, just and reasonable enjoyment of the right in each particular case. Perhaps, as the case was presented on the trial, it was not practicable for the judge to lay down a more definite rule on the subject. Still, difficult as it is, and has been found to be in many cases, it is important that a precise, intelligible and definite principle should be established, by which each case of this description, to which it is applicable, shall be governed.
In this opinion, Hinman, J., concurred.
Waite, C. J. The plaintiff can not sustain an action of ejectment to recover possession of fiats alone, adjoining navigable rivers, and arms of the sea, situated below low-water mark, unless such flats have been redeemed from the sea, by the erection of wharves, piers, or something of the kind thereon. The possession in such case is not in any private individual, but in the public. The ownership of the land adjoining the flats may, by our law, confer the right of wharfing in front of that land, but gives no possession of the flats to the adjoining proprietor. He may, by proper process, prevent an encroachment upon the flats in front of his land, which may affect his right of wharfage, but he can not sustain an action of ejectment to recover possession of that, of which by law he can have no possession.
In the present case, the only property which the plaintiff seeks to recover, and the only property which can be recovered in the present action, are the shop and pier erected by the defendant, upon the flats in front of his own land; and to these erections, in my opinion, she shows no title.
Simons, her husband, in his lifetime, by his deed, conveyed to Weed and others, not only the land therein described, but as incident to that grant, the right of wharfage *356upon the flats adjacent to that land, and of course there remained in him no interest in .these flats, which the plaintiff could subsequently take, either under his will, or by the distribution of his estate.
And as on the trial she claimed no other title except such as she had thus acquired, I see not why the decision of the judge on the circuit was not right, that she had failed to show any title to the shop and pier erected by the defendant.
For these reasons, I see no cause for disturbing the verdict, or entering into a discussion of the other questions that have been made.
New trial advised.